DEBORAH J. PIAZZA, CHAPTER 11 TRUSTEE
Tarter Krinsky & Drogin LLP
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Deborah J. Piazza, Esq.
dpiazza@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
  ------------------------------------------------------ x
In re:                                                          Chapter 11

BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.
aka Bronx Miracle Gospel Tabernacle, Inc.,
                                                                Case No. 19-12447 (SMB)
                                             Debtor.
--------------------------------------------------------x

 APPLICATION FOR AN ORDER AUTHORIZING THE CHAPTER 11 TRUSTEE TO
   RETAIN TARTER KRINSKY & DROGIN LLP AS HER GENERAL COUNSEL

 TO: THE HONORABLE STUART M. BERNSTEIN
     UNITED STATES BANKRUPTCY JUDGE

         Deborah J. Piazza, as Chapter 11 trustee (“Trustee” or “Applicant”) of the bankruptcy

estate (the “Estate”) of Bronx Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (the

“Debtor”), respectfully submits this application for an order, substantially in the form attached as

Exhibit “A” (the “Proposed Order”), authorizing the Trustee to retain Tarter Krinsky & Drogin

LLP (“TKD”) as Trustee’s counsel, effective as of January 28, 2020. In support thereof, the

Trustee respectfully states as follows:

                                     SUMMARY OF RELIEF REQUESTED

         1.        I hereby seek an order of this Court, pursuant to sections 327(a) and (d) of Title

  11 of the United States Code, 11 U.S.C. §§ 101 et seq. (the “Bankruptcy Code”), Rule 2014 of

  the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 2014-1 of the




{Client/086324/1/02011583.DOCX;1 }
  Local Bankruptcy Rules for the Southern District of New York (the “Local Bankruptcy

  Rules”), authorizing me to retain TKD as my general counsel in the Debtor’s case. I believe

  counsel is necessary for me to liquidate the Debtor’s real property; investigate other assets of

  the Estate; and review and analyze the financial affairs of the Debtor including, without

  limitation, the identification of potential litigation and avoidable transfers under Chapter 5 of

  the Bankruptcy Code. I am seeking authorization to retain the Firm effective as of January

  28, 2020.

         JURISDICTION, VENUE AND STATUTORY PREDICATES FOR RELIEF

         2.        This Court has jurisdiction over this matter under 28 U.S.C. §§ 157(a) and (b)(1).

  Consideration of this Application is a core proceeding under 28 U.S.C. § 157(b)(2)(A).

         3.        Venue of this case in this district is proper under 28 U.S.C. § 1408.

         4.        The statutory provisions governing the relief requested in this Application are

  Bankruptcy Code sections 327(a) and (d), Bankruptcy Rule 2014, and Local Bankruptcy Rule

  2014-1.

                                            BACKGROUND

         5.        On July 28, 2019, the Debtor filed a voluntary petition for relief under Chapter

  11 of the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of

  New York (the “Court”).

         6.        On December 9, 2019, the Debtor’s mortgagee, Newell Funding LLC (“Newell”)

  filed a motion (the “Newell Motion”), seeking the appointment of a Chapter 11 trustee or, in

  the alternative, an order lifting the automatic stay. By order entered on January 8, 2020, the

  Court entered an order directing the appointment of a Chapter 11 trustee [See Dkt. No. 41].

  Shortly thereafter, the Office of the United States Trustee contacted me to determine whether




{Client/086324/1/02011583.DOCX;1 }                   2
  me or my firm, TKD, had any conflicts of interest which would impact my and/or TKD’s

  ability to act in this case.

         7.        On January 27, 2020, an order was entered approving my appointment as

  Trustee. [See Dkt. No. 45.]

                                          RELIEF SOUGHT

         8.        Applicant seeks a court order, substantially in the form of the Proposed Order,

  authorizing me to retain TKD as my attorneys effective as of January 28, 2020 pursuant to

  sections 327(a) and (d) of the Bankruptcy Code. See 11 U.S.C. §§ 327(a) and (d).

         9.        Here, I need the assistance of counsel to represent me in a variety of matters,

  including (i) preserving the value of the Debtor’s real property located at 2910 Barnes

  Avenue, Bronx, New York 10467 (the “Property”), (ii) obtaining a sale of the Property and a

  carveout for the benefit of the Debtor’s estate, (iii) preparing and filing pleadings necessary

  for the successful administration of the Debtor’s case, (iv) investigating the Debtor’s

  operations and flow of monies, (v) investigating whether the Trustee has causes of action

  against third parties which could result in a recovery of monies for the benefit of creditors,

  and (vi) preparing all necessary motions, applications, orders and other legal documents that

  may be required under the Bankruptcy Code in connection with the Debtor’s case.

         10.       A trustee may retain her firm to act as her counsel pursuant to section 327(d) of

  the Bankruptcy Code, which provides "The court may authorize the trustee to act as attorney

  or accountant for the estate if such authorization is in the best interest of the estate." 11 U.S.C.

  § 327(d).

         11.       Section 327(d) of the Bankruptcy Code is primarily designed to prevent an

  unscrupulous attorney from retaining herself and taking liberties in billing the estate for




{Client/086324/1/02011583.DOCX;1 }                 3
  services rendered, knowing that there is no independent trustee to review her claim. See In re

  SonicBlue, Inc., 2007 U.S. Dist. Lexis 86553, *11 (N.D. Cal. 2007) ("If the trustee wishes to

  appoint her own law firm, however, the court must find that doing so would be in the best

  interest of the estate.") (quoting 11 U.S.C. 327(d)); In re Butler Indus., Inc., 114 B.R. 695, 698

  (Bankr. C.D. Cal. 1990), appeal dismissed on other grounds, ("The history of this related

  section of the Bankruptcy Code reflects the legislature's desire to avoid unnecessary expense

  which is not in the best interest of the estate, and acknowledges the potential for unnecessary

  expense when a law firm of which the trustee is a member is appointed."); see also In re

  Alexander, 129 B.R. 183, 185 (Bankr. D. Minn. 1991) (the purpose of Section 327 of the

  Bankruptcy Code is to ensure that no conflict of interest arises as a result of such

  employment.); In re Abraham, 163 B.R. 772, 780 (Bankr. W.D. Tex. 1994) (Same); In re

  Mich. Interstate Ry Co., Inc., 32 B.R. 325, 326 (Bankr. E.D.Mich.1983) (court denied

  retention when attorneys were not specialists in bankruptcy reorganization).

         12.       TKD has attorneys who have extensive experience in representing Chapter 11

  and Chapter 7 trustees as general and special counsel in the United States Bankruptcy Courts

  for both the Southern and Eastern Districts of New York. Accordingly, I submit the retention

  sought herein, if approved, would enable the Debtor’s estate to be administered in an

  expeditious and economical fashion, which will be in the best interests of the Debtor’s estate,

  its creditors and other parties in interest.

         13.       In my affirmation (the “Affirmation”) attached to this Application, which was

  executed by me in my individual capacity and in my capacity as a partner of TKD, I represent

  to the best of my knowledge and belief, that TKD and the employees of TKD do not presently




{Client/086324/1/02011583.DOCX;1 }                4
  hold or represent any interest adverse to me as Trustee, or to the Debtor’s estate or creditors of

  the estate.

         14.       As set forth in the Affirmation, Applicant has made, and it is anticipated that

  Applicant will continue to make, similar applications to retain TKD as counsel in other

  bankruptcy cases pending in the United States Bankruptcy Court for the Southern District of

  New York in which Applicant is the trustee. In any of the cases in which TKD is retained as

  my counsel, unless the court directs otherwise, any award of fees and expenses to TKD in

  connection with such representation will be subject to a proper application to, and approval

  by, the Bankruptcy Court pursuant to Sections 330 and 331 of the Bankruptcy Code, the

  Bankruptcy Rules, any pertinent Local Rules of the Bankruptcy Court, and any fee guidelines

  issued by the Executive Office for United States Trustees.

         15.       Based on the above, Applicant believes that TKD is a “disinterested person,” as

  defined in Bankruptcy Code section 101(14).

         16.       TKD will charge rates for its services comparable to those charged by other

  firms for comparable services to be rendered. To the extent a partner renders certain legal

  services on my behalf, the hourly rates for partners during the year 2020 will be in the range

  of $530 - $725 and attorneys of TKD with the designation of “Associate” or “Counsel”, the

  hourly rate for such Associate(s) or Counsel(s) during the year 2020 will be in the range of

  $338 - $665. To the extent that a legal assistant renders legal services on my behalf, the

  hourly rate for such legal assistant during the year 2020 shall be in the range of $260 - $325.

  Except where an increase in TKD’s rates for any individual employed by TKD and providing

  services in this case is the result of an annual “step increase” historically awarded by TKD in

  the ordinary course to attorneys and legal assistants throughout the firm due to advancing




{Client/086324/1/02011583.DOCX;1 }                 5
  seniority and promotion, TKD shall file, prior to an increase in the rate of any attorney or

  legal assistant providing services in this case, a supplemental affidavit with the Court and

  provide ten business days’ notice to the Debtor, and the United States Trustee and counsel

  for the mortgagee, Newell. The supplemental affidavit shall explain the basis for the

  requested rate increase(s) and state whether I have consented to the rate increase(s).

         17.       No previous application to retain TKD as counsel to the Trustee in this case has

  been made to this or any other court.

         18.       Applicant respectfully submits (i) TKD is qualified to act as Trustee’s counsel

  under Bankruptcy Code sections 327(a) and (d), (ii) such retention is in the best interest of the

  Debtor’s estate, (iii) TKD is a “disinterested person,” and (iv) TKD does not hold or represent

  an interest adverse to the Debtor’s estate.

                                                NOTICE

         19.       Notice of this Application has been provided to (i) the Office of the United States

  Trustee; (ii) counsel for the Debtor, and (iii) counsel for Newell. The Trustee submits that no

  other or further notice need be provided.




{Client/086324/1/02011583.DOCX;1 }                  6
         WHEREFORE, I respectfully request entry of an order substantially in the form of the

  Proposed Order annexed hereto as Exhibit “A”, authorizing me to retain Tarter Krinsky &

  Drogin LLP as my counsel as of January 28, 2020, and for such other relief as this Court may

  deem just and proper.


Dated: New York, New York
       February 10, 2020


                                     DEBORAH J. PIAZZA, CHAPTER 11 TRUSTEE



                                     By: /s/ Deborah J. Piazza
                                            Deborah J. Piazza, Esq.
                                            Tarter Krinsky & Drogin LLP
                                            1350 Broadway, 11th Floor
                                            New York, New York 10018
                                            (212) 216-8000 telephone
                                            (212) 216-8001 facsimile
                                            Email: dpiazza@tarterkrinsky.com




{Client/086324/1/02011583.DOCX;1 }             7
